TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2014



                                      NO. 03-13-00133-CV


                                   Lisa Kastleman, Appellant

                                                 v.

                                   Bryan Kastleman, Appellee




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
             DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 5, 2012. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.